NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANA GABRIELA VIDRIO ESPINOZA, et                No.    18-70772
al.,
                                                Agency Nos.       A206-498-501
                Petitioners,                                      A206-498-502

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

   Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Ana Gabriela Vidrio Espinoza and her daughter, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum, withholding of removal, and relief under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the harm

petitioners suffered did not rise to the level of persecution. See Lim v. INS, 224
F.3d 929, 936 (9th Cir. 2000) (“Threats standing alone . . . constitute past

persecution in only a small category of cases, and only when the threats are so

menacing as to cause significant actual ‘suffering or harm’”); see also Wakkary v.

Holder, 558 F.3d 1049, 1060 (9th Cir. 2009) (no past persecution where harm to

others was not part of “a pattern of persecution closely tied to” petitioner) (internal

quotation marks and citation omitted).

      Petitioners fear harm in Mexico because of their membership in the

particular social groups of the immediate family of Vidrio Espinoza’s husband and

as family members of a murder or kidnapping victim. Substantial evidence

supports the agency’s determination that petitioners failed to establish that any

harm they fear in Mexico would be on account of a protected ground. See Ayala v.

Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular

social group is established, an applicant must still show that “persecution was or

                                           2                                    18-70772
will be on account of his membership in such group” (emphasis in original)); see

also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s]

desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”); see also

Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001) (noting that a claim of future

persecution can be weakened or undercut when family members or similarly

situated individuals live in the country without harm), superseded by statute on

other grounds as stated in Ramadan v. Gonzales, 479 F.3d 646 (9th Cir. 2007).

Thus, petitioners’ asylum claim fails.

      In their opening brief, petitioners fail to challenge the agency’s denial of

withholding of removal and CAT relief. See Lopez-Vasquez v. Holder, 706 F.3d
1072, 1079-1080 (9th Cir. 2013) (issues not specifically raised and argued in a

party’s opening brief are waived). Thus, we deny the petition as to withholding of

removal and CAT relief.

      PETITION FOR REVIEW DENIED.




                                          3                                    18-70772